DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 04/07/2020 and 06/24/2021 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

Response to Amendment
In the amendment dated 08/10/2021, the following has occurred: Claims 1-2 and 23 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, 14, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US Patent No. 7,097,145).
Regarding Claim 1, Turner discloses a load balancing arm for a medical device support system, comprising: a proximal hub (Turner: Fig. 5; 38) including a main bearing element (Turner: Fig. 3-4; 140) defining a main pivot axis (Turner: Fig. 4; 54); an adjustable bearing element (Turner: Fig. 3-5; 126, 196) defining an adjustable pivot axis (Turner: Fig. 4; 128), wherein the adjustable pivot axis is adjustable relative to the main pivot axis; a support arm (Turner: Fig. 1-9; 42, 44 or just 44) having a proximal end (Turner: Fig. 5; 60, 64) and a distal end (Turner: Fig. 5; 62, 68), wherein the distal end is configured to support a medical device load and the proximal end is pivotably mounted to the main bearing element for pivotable movement about the main pivot axis; a spring (Turner: Fig. 3, 5-9; 52) extending within a cavity of the support arm and having a proximal end (Turner: Fig. 3, 5-9; 104) and a distal end (Turner: Fig. 3, 5-9; 130), wherein the proximal end of the spring is coupled to the proximal end of the support arm, and wherein the spring is mounted to exert a biasing force between the main pivot axis of the proximal hub and the distal end of the spring; and, at least one link (Turner: Fig. 3-5; 46) having a proximal end (Turner: Fig. 5; 118) pivotably mounted to the adjustable bearing element for pivotable movement about the adjustable pivot axis, and a distal end (Turner: Fig. 5; 122) pivotably mounted to the distal end of the spring such that the distal end of the link is pivotable with respect to the distal end of the spring and such that the biasing force exerted by the spring is transmitted through the link to the adjustable bearing element thereby to generate a moment about the main pivot axis of the proximal hub that counters a moment generated by the medical device load at the distal end of the support arm (Turner: Col. 11, Ln. 43-67; Col. 12, Ln. 67; Col. 13, Ln. 1-3).
Regarding Claim 2, Turner discloses the load balancing arm of claim 1, wherein the distal end of the at least one link (Turner: Fig. 3-5; 46) is pivotably mounted to the distal end of the spring (Turner: Fig. 3, 5-9; 52) via a carriage slide (Turner: Fig. 5; 116, 117) that is slidable relative to the support arm (Turner: Fig. 1-9; 42, 44).
Regarding Claim 3, Turner discloses the load balancing arm of claim 2, wherein the carriage slide (Turner: Fig. 5; 116, 117) is slidable within at least one groove (Turner: Fig. 5; 106) in the support arm (Turner: Fig. 1-9; 42, 44).
Regarding Claim 4, Turner discloses the load balancing arm of claim 3, wherein the groove (Turner: Fig. 5; 106) is oriented along an axis that extends radially from and perpendicular to the main pivot axis (Turner: Fig. 4; 54).
Regarding Claim 5, Turner discloses the load balancing arm of claim 1, wherein the spring (Turner: Fig. 3, 5-9; 52) is a gas spring having a cylinder (Turner: Fig. 5; 132) and a rod, and the rod is pivotably mounted to the distal end of the at least one link.
Regarding Claim 6, Turner discloses the load balancing arm of claim 1, wherein the at least one link (Turner: Fig. 3-5; 46) comprises a pair of links that straddle the spring (Turner: Fig. 3, 5-9; 52) on laterally opposite sides of the spring.
Regarding Claim 8, Turner discloses the load balancing arm of claim 1, further comprising a load adjustment screw (Turner: Fig. 4-5; 336), and wherein the adjustable bearing (Turner: Fig. 3-5; 126, 196) includes a load adjustment nut (Turner: Fig. 3-5; 126) that threadably engages the load adjustment screw to adjust the adjustable pivot axis (Turner: Fig. 4; 128) relative to the main pivot axis.
Regarding Claim 10, Turner discloses the load balancing arm of claim 8, wherein the adjustable bearing element (Turner: Fig. 3-5; 126, 196) includes a pin (Turner: Fig. 5; 196) that is carried by the load adjustment nut and wherein the proximal end of the link (Turner: Fig. 3-5; 46) is pivotably mounted to the pin.
Regarding Claim 11, Turner discloses the load balancing arm of claim 10, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable between upper and lower abutment contacts defined by the proximal hub (Turner: Fig. 5; 38), wherein the lower abutment contact is above a diameter of the pin (Turner: Fig. 5; 196).
Regarding Claim 12, Turner discloses the load balancing arm of claim 10, wherein the at least one link (Turner: Fig. 3-5; 46) comprises a pair of links, and the pair of links are pivotably mounted to the pin (Turner: Fig. 5; 196).
Regarding Claim 14, Turner discloses the load balancing arm of claim 1, wherein the spring (Turner: Fig. 3, 5-9; 52) is oriented along an axis that extends radially from and perpendicular to the main pivot axis (Turner: Fig. 4; 54).
Regarding Claim 18, Turner discloses the load balancing arm of claim 1, wherein the support arm (Turner: Fig. 1-9; 42, 44) has an angle of rotation about the main pivot axis of about 30 degrees upward from horizontal to about 85 degrees downward from horizontal (Turner: Fig. 6-9). [Note: As the structure has not been claimed in any original orientation, the rotational range of the arm in Turner can be placed in the claimed positions with respect to a horizontal position when mounted in certain orientations.]
Regarding Claim 19, Turner discloses the load balancing arm of claim 1, wherein the adjustable pivot axis is (Turner: Fig. 4; 128) horizontally offset from the main pivot axis (Turner: Fig. 4; 54) in a direction toward an axis of rotation of the load balancing arm.
Claim 20, Turner discloses the load balancing arm of claim 1, further comprising a parallel link (Turner: Fig. 1-9; 42) that is pivotably connected at its proximal end to a pin (Turner: Fig. 5; 230) supported by the proximal hub (Turner: Fig. 5; 38) and at its distal end to a pin (Turner: Fig. 5; 232) supported by a distal hub (Turner: Fig. 5; 48) pivotably connected to the distal end of the support arm.
Regarding Claim 21, Turner discloses the load balancing arm of claim 20, wherein the parallel link (Turner: Fig. 1-9; 42) includes a pair of laterally spaced side walls that straddle a vertically lower portion of the spring (Turner: Fig. 3, 5-9; 52) on laterally opposite sides of the spring.
Regarding Claim 22, Turner discloses the load balancing arm of claim 21, wherein the parallel link (Turner: Fig. 1-9; 42) includes a pair of laterally spaced side walls that straddle the at least one link (Turner: Fig. 3-5; 46) on laterally opposite sides of the at least one link over at least a portion of a pivotable range of the load adjustment arm.

Regarding Claim 23, Turner discloses a medical device support system, comprising: a central shaft (Turner: Fig. 1; 16); an extension arm (Turner: Fig. 1; 22) mounted to the central shaft for rotational movement about the shaft; and a load balancing arm (Turner: Fig. 1; 30) mounted to the extension arm and including: a proximal hub (Turner: Fig. 5; 38) including a main bearing element (Turner: Fig. 3-4; 140) defining a main pivot axis (Turner: Fig. 4; 54); a counterbalancing bearing element (Turner: Fig. 3-5; 126, 196) defining a counterbalancing pivot axis (Turner: Fig. 4; 128); a support arm (Turner: Fig. 1-9; 42, 44 or just 44) having a proximal end and a distal end, wherein the distal end is configured to support a medical device load and the proximal end is pivotably mounted to the main bearing element for pivotable movement about the main pivot axis; a spring (Turner: Fig. 3, 5-9; 52) extending within a cavity of the support arm and mounted to exert a biasing force between the main pivot axis and a distal end of the spring; at least one link (Turner: Fig. 3-5; 46) having a proximal end pivotably (Turner: Col. 11, Ln. 43-67; Col. 12, Ln. 67; Col. 13, Ln. 1-3).
Regarding Claim 24, Turner discloses the medical device support system of claim 23, wherein the counterbalancing bearing element (Turner: Fig. 3-5; 126, 196) is an adjustable bearing element, and the counterbalancing pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US Patent No. 7,097,145).
Regarding Claim 9, Turner discloses the load balancing arm of claim 8, wherein the load adjustment screw (Turner: Fig. 4-5; 336) that is oriented in the proximal hub and is rotatably mounted at least one end for rotation about its own central axis, and the load adjustment nut (Turner: Fig. 3-5; 126) is configured to move in the direction of the load adjustment screw as (Turner: Fig. 4; 128) relative to the main pivot axis.
Turner discloses the claimed invention, except for a vertical orientation of the load adjustment screw recited in claim 9. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to select a vertical orientation, with the motivation of providing an orientation that facilitates other springs exhibiting different force characteristics (Turner: Col. 9, Ln. 63-67), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


Claims 7, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US Patent No. 7,097,145) in view of Yeaney et al. (US Patent No. 6,012,821).
Regarding Claim 7, Turner discloses the load balancing arm of claim 1, wherein the support arm (Turner: Fig. 1-9; 42, 44) includes an intermediate portion (Turner: Fig. 5; 214) between the proximal end and distal end of the support arm, and the intermediate portion has a relatively narrower height span than the proximal end of the support arm.
Turner fails to disclose at least one link having at least one bend that corresponds to a difference in height span between an intermediate portion and a proximal end of the support arm. However, Yeaney teaches at least one link (Yeaney: Fig. 2; 146) having at least one bend (Yeaney: Fig. 2; 270) that corresponds to a difference in height span between an intermediate portion and a proximal end of a support arm.
(Yeaney: Col. 11, Ln. 4-8).
Regarding Claim 13, Turner discloses the load balancing arm of claim 1, wherein the main bearing element includes a pair of pins, and the proximal end of the support arm includes a pair of laterally spaced protrusions that are pivotably mounted to the respective pins to raise and lower the height of the medical device load at the distal end of the support arm.
However, Yeaney teaches a main bearing element (Yeaney: Fig. 2-4, 8; 96) includes a pair of pins (Yeaney: Fig. 2, 8; 128), and the proximal end of the support arm (Yeaney: Fig. 2-4; 48, 98) includes a pair of laterally spaced protrusions (Yeaney: Fig. 2-4; 116) that are pivotably mounted to the respective pins to raise and lower the height of the medical device load at the distal end of the support arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main bearing element and support arm protrusions in Turner with the pins from Yeaney, with a reasonable expectation of success, in order to provide an alternate means of creating a pivot axis which utilizes threading (Yeaney: Col. 5, Ln. 14-48), thereby making the arm easier to assemble and disassemble.
Regarding Claim 15, Turner discloses the load balancing arm of claim 13, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis (Turner: Fig. 4; 54) over a range of adjustment, and the adjustable bearing element (Turner: Fig. 3-5; 126, 196) and the proximal end of the at least one link (Turner: Fig. 3-5; 46) is movable between the pair of pins over at least a portion of the range of adjustment.
Claim 16, Turner discloses the load balancing arm of claim 13, wherein the at least one link (Turner: Fig. 3-5; 46) comprises a pair of links, and the proximal ends of the respective pair of links are pivotably mounted to the adjustable bearing element (Turner: Fig. 3-5; 126, 196).
Regarding Claim 17, Turner discloses the load balancing arm of claim 16, wherein the adjustable pivot axis (Turner: Fig. 4; 128) is adjustable relative to the main pivot axis (Turner: Fig. 4; 54) over a range of adjustment, and the adjustable bearing element (Turner: Fig. 3-5; 126, 196) and the proximal ends of the respective pair of links are movable between the pair of pins (Yeaney: Fig. 2, 8; 128) over at least a portion of the range of adjustment.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631